The opinion of the court was delivered by
Gilkeson, P. J. :
The findings of fact made by the trial court in this case are all sustained by the testimony. The conclusions of law are founded thereon and supported thereby. The decision in this case, *536therefore, will not be disturbed; and, from a careful examination of the record, we perceive no error therein. The court adjudged the tax deed invalid for several reasons — among others, that the mortgagee had the right to redeem on the 3d day of September, 1887, the date that the first tax deed was issued, and that there were excessive sums included in the amount for which' the land was sold. The final redemption notice in this case stated that the time allowed by law for the redemption of lands sold for delinquent taxes of 1883, at the sale begun and held on the first Tuesday in September, being the 2d day of September, 1884, and continued on the next succeeding days, would expire on the 3d day of September, 1887, being three years from the date first above mentioned. The court found that the mortgagee offered to redeem and tendered the proper amount of money for the redemption of these lots on the 3d day of September, 1887, and, as a conclusion of law, found that the defendant had the right to redeem at that date. We think this is correct. (English v. Williamson, 34 Kan. 212; Cable v. Coats, 36 id. 191.)
As to the excessive amounts included, while they are small, yet the record discloses that they were intentionally added and were illegal charges. There is no claim made that they occurred by an error in cal- • culation, or were occasioned by making and copying figures, or-by carrying out the various amounts, but, on the contrary, they had existed in the sale record, in the certificates of sale, and were carried out into the deeds. One of these items is evidently for the issuing of a sale certificate which was never issued. Two of these lots were assessed and sold together, and but one tax-sale certificate was issued therefor. Yet *537the court found, and the testimony clearly shows, that a charge was made in this instance for a certificate issued for each lot. The county paid for advertising the delinquent tax-list, the year in which these were advertised, the sum of 2 cents for each town lot. In the case of lot 24, the court found that there was also an excess charged of 2 cents. This the trial court evidently found was a double charge for advertising, and we think the testimony upholds this conclusion. A county cannot legally collect a sum in excess of the actual costs it pays or is liable for, and a tax deed founded upon a sale including such an excess will be adjudged invalid and set aside, if challenged before the running of the statute of limitations. The excess being something for which the treasurer had no right to sell the land, whatever may be the rule where a trifling mistake may have occeurred, we think the weight of authorities is to the effect that where it is plainly the purpose of the officer to include illegal sums within the amount for which the land is sold for taxes, and the sale includes such illegal sums, such circumstances render the sale void.
The plaintiff in error, however, contends that it was the duty of the court to ascertain the amount paid by her, with the interest and costs, and to award a recovery therefor. Of this we think she has no right to complain. She did not ask the court below so to do in her pleadings, or by motion, and the question is rjised for the first time in this court by her brief.
Where a question is raised for the first time in this court, it will always be looked upon with great disfavor. Only such questions as have been raised and decided by the trial court will be reviewed by this court in a proceeding in error. (Byington v. Comm’rs of Saline Co., 37 Kan. 654.)
*538The judgment in this case will be affirmed.
All the Judges concurring.